Exhibit 10.3


FIRST AMENDMENT TO CREDIT AND GUARANTEE
AGREEMENT


FIRST AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT (this “Agreement”), dated as
of July 6, 2016 among KRATON POLYMERS LLC, a Delaware limited liability company
(the “Borrower”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”),
as administrative agent (in such capacity and including any permitted
successors, the “Administrative Agent”).


RECITALS


A.WHEREAS, on January 6, 2016 (i) the Borrower, Kraton Performance Polymers,
Inc., a Delaware corporation (“Parent”), certain subsidiaries of Parent, as
Guarantors, the Lenders party thereto from time to time, Credit Suisse and the
other agents referred to therein entered into to that certain Credit and
Guarantee Agreement dated as of January 6, 2016 (as amended, restated or
otherwise modified prior to the date hereof, the “Credit Agreement”) and (ii)
the Borrower issued Senior Unsecured Notes in an aggregate amount equal to
$440,000,000. Except as otherwise provided herein, all capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.


B.WHEREAS, Section 10.5(a) of the Credit Agreement permits the Administrative
Agent and the Borrower to amend, modify or supplement any Credit Document to
cure any ambiguity, omission, defect or inconsistency (as reasonably determined
by the Administrative Agent), subject to certain requirements set forth in said
Section; and


C.WHEREAS, the Borrower and the Administrative Agent have jointly identified a
defect in Section 6.1(a)(iii) of the Credit Agreement; and


D.WHEREAS, the Borrower and the Administrative Agent have jointly acknowledged
that an amendment is required to cure such defect.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Amendment to the Credit Agreement.


Section 6.1(a)(iii) of the Credit Agreement is hereby amended and restated as
follows:
“the Senior Unsecured Notes in an aggregate principal amount of $440,000,000”.


SECTION 2. Conditions to Effectiveness of this Agreement. The effectiveness of
this Agreement shall be subject to the following conditions precedent (the date
on which such conditions have been satisfied (or waived) is referred to herein
as the “Effective Date”): (a) the Administrative Agent shall have received a
duly executed counterpart of this Agreement from the Borrower, which shall be
original or facsimile or “.pdf” file (followed promptly by an original) unless
otherwise specified and (b) five Business Days shall have elapsed since the date
this Agreement was distributed to the Lenders without the Requisite Lenders
having objected in writing thereto.


SECTION 3. Effect of the Amendment. On and after the Effective Date, each
reference to the Credit Agreement in any Credit Document shall be deemed to be a
reference to the Credit Agreement as amended by this Agreement (as so amended,
the “Amended Credit Agreement”). Except as expressly





--------------------------------------------------------------------------------

Exhibit 10.3


provided in this Agreement, nothing herein shall be deemed to entitle any Credit
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Credit Document in similar or different
circumstances. On and after the Effective Date, (i) this Agreement shall
constitute a “Credit Document” for all purposes of the Credit Agreement and the
other Credit Documents and (ii) the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof”, and words of similar import, as
used in the Credit Agreement, shall, unless the context otherwise requires, mean
the Amended Credit Agreement.


SECTION 4. Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof.


SECTION 5. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.


SECTION 6. Submission to Jurisdiction. Section 10.15 of the Credit Agreement is
hereby incorporated by reference.


SECTION 7. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

Exhibit 10.3


        
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its duly authorized officers, all as of the date first above
written.






KRATON POLYMERS LLC


By: /s/ Stephen E. Tremblay
Name: Stephen E. Tremblay
Title: Executive Vice President & Chief Financial Officer







--------------------------------------------------------------------------------

Exhibit 10.3


        
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its duly authorized officers, all as of the date first above
written.






CREDIT SUISSE AG, CAYMANS ISLANDS BRANCH,
as Administrative Agent


By: /s/ Vipul Dhadda
Name: Vipul Dhadda
Title: Authorized Signatory




By: /s/ Karim Rahimtoola
Name: Karim Rahimtoola
Title: Authorized Signatory







